DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment filed 8/22/22 is acknowledged. Claims 2-4 have been amended. Claims 5-6 have been canceled. Claims 1-4 and 7-18 are pending.  
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-17 and the species of TWEAK and a type I IFN that is IFN beta in the reply filed on 8/22/22 is acknowledged.
It should be noted that the species election of IFN agent was reconsidered, and all species of IFN will be examined. 
Claims 2 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/22.
Claims 1, 3, 4, and 7-17 are under examination as they read on the elected species. 
Specification
The use of the term GlutaMAX™ and QuantStudio™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 
The entire specification should be reviewed for these kinds of informalities and correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 7-17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a method of treating an HBV infection in a subject in need thereof, comprising administering to the subject a combination of a tumor necrosis factor receptor superfamily (TNFRSF) agonist or a functional fragment thereof and an interferon (IFN) agent or a functional fragment thereof.
A method of treating an HBV infection in a subject in need thereof, comprising administering to the subject a combination of a tumor necrosis factor receptor superfamily (TNFRSF) agonist or a functional fragment thereof and an interferon (IFN) agent or a functional fragment thereof does not meet the written description provision of 35 U.S.C. 112(a). The claims broadly encompass a genus of TNFRSF agonists and IFN agents that are described solely by their function. These agents have no correlation between their structure and function. The specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the TNFRSF agonists and IFN agents, and the claimed function to be maintained (i.e. treating an HBV infection); and thus, the specification does not distinguish the claimed genus from others, except by function.
	Regarding the TNFRSF agonist or functional fragment thereof, the specification teaches that a "TNFRSF agonist" encompasses any compound (e.g., a protein, a fusion protein, a polypeptide, an antibody, an antigen-binding fragment of an antibody or the like) that activates a TNFRSF. Further, the specification teaches that the TNFRSF agonist can be its natural ligand or a functional fragment of thereof, and the ligand may be a peptide, a polypeptide, a protein, an aptamer, a polysaccharide, a sugar molecule, a carbohydrate, a lipid, an oligonucleotide, a polynucleotide, a synthetic molecule, an inorganic molecule, an organic molecule, and any combination thereof. The specification does not limit the TNFRSF agonist or functional fragment thereof to any particular class of agents, and thus, the genus of agonists encompass such structurally disparate agents as proteins (e.g., antibodies and polypeptides), carbohydrates, nucleic acids, and small molecules. However, the specification fails to provide a correlation between the aforementioned function and the structure required to maintain the claimed function. It is noted that while the description of the ability of a claimed molecule may generically describe that molecules, function, it does not describe the molecule itself. Although the specification provides examples of TNFRSF agonists that are polypeptides (e.g., Ig-Tweak and IFNb-Ig-Tweak) that have the claimed function, there is no guidance regarding which structures or motifs are required for the agents to have TNFRSF agonist activity. Consequently, the specification fails to describe the common structural attributes that identify the members of this genus and because the genus of agonists is highly variable (i.e. each agonist has a unique structure; see MPEP 2434), the functional characteristic of “being an TNFRSF agonist”, is insufficient to describe the genus. In other words, the specification does not adequately describe a structure-function correlation between the structure of the agonists and the agonist function and treating an HBV infection. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of structures claimed only be a functional characteristic. Accordingly, one of skill in the art would not conclude Applicant was in possession of the claimed genus of TNFRSF agonist or functional fragments thereof.
Regarding the “IFN agent”, the specification teaches that an "interferon agent" or "IFN" refers to a cytokine, or derivative thereof, that is typically produced and released by cells in response to the presence of a pathogen or a tumor cell. IFNs include type I IFNs (e.g., IFN.alpha., IFN.beta., IFN.epsilon., IFN.kappa., IFN.tau., IFN.zeta. and IFN.omega.), type II IFNs (e.g., IFN.gamma.) and type III IFNs (e.g., IFN.lamda.1, IFN.lamda.2 and IFN.lamda.3). The specification further teaches that a combination therapy described herein utilizes one or more of a full-length IFN, a modified variant thereof (e.g., a chemically (e.g., PEGylated) modified variant or mutein), or a biologically active fragment thereof, that retains one or more signaling activities of a full-length IFN. Although the specification provides limited examples of targets of the inhibitors (i.e. hIFNb1 and mIFNb), the specification and the claims do not limit the IFN agent to any specific target or any particular class of agents. Thus, the genus of IFN agents encompass full-length polypeptides, as well as muteins, modified variants, and biologically active fragments. Accordingly, the specification Accordingly, the specification does not define any structural features commonly possessed by members of the genus because, while the description of an ability of a claimed antibody or fragment may generically describe that antibody's function, it does not describe the antibody itself. A definition by function does not suffice to define the genus because it is only an indication of what the molecule does, rather than what it is; therefore, it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of IFN agents is highly variable (i.e. each different agent capable of targeting a molecule in the pathway would necessarily have a unique structure; see MPEP 2434), the functional characteristic of inhibiting a molecule, is insufficient to describe the genus. Further, given the highly diverse nature of genus of IFN agents, even one of skill in the art cannot envision the structure of the molecules by only knowing its target. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a potentially massive number of structures claimed only be a functional characteristic (e.g. IFN activity). Accordingly, one of skill in the art would not conclude Applicant was in possession of the claimed genus of IFN agents.   
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the biomolecule (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must also describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618). Further, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification does not provide a representative number of species commensurate with the scope of the genus. The specification discloses combinations of a TNFRSF agonists (CD40 L, Ig-Tweak, Ig-Light, Lz-Light) and the IFN agent IFNb.  
Although the specification clearly sets forth a structure function correlation between the specifically named TNFRSF agonists (CD40 L, Ig-Tweak, Ig-Light, Lz-Light) and the IFN agent IFNb, this correlation does not appear to be present in the breadth of the claims. As noted above, the claims encompass any TNFRSF agonist and any IFN agent. Thus, there is substantial variation among the members of the genus because of the numerous options and combinations permitted. However, the specification only discloses combinations comprising the TNFRSF agonists CD40 L, Ig-Tweak, Ig-Light, Lz-Light and the IFN agent IFNb. Based on this lack of information within the specification, there is evidence that a representative number and a representative variety of structures of the TNFRSF agonists and the IFN agents that have the claimed functional properties have not yet been identified. Given the breadth of the genus, the disclosure of these few combinations is not deemed to be a sufficient number and/or variety of “representative species” for all of the other TNFRSF agonists and IFN agents encompassed by the broad and variable generic claims. Therefore, the specification fails to disclose a sufficient description of a representative number and variety of TNFRSF agonists and IFN agents within the genus. The specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of molecules claimed only be a functional characteristic (e.g. TNFRSF agonists and IFN agents having the function of treating an HBV infection).  Accordingly, one of skill in the art would not conclude that Applicant was in possession of the claimed genus of TNFRSF agonists and IFN agents.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
The genus of functionally defined TNFRSF agonists and IFN agents do not meet the requirements under 35 U.S.C. 112 first paragraph because the skilled artisan cannot envision the detailed chemical structure of the encompassed molecules, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966. 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559,1569, 43 USPQ2d 1398,1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a "sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350. "[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id. Although "functional claim language can meet the written description requirement when the art has established a correlation between structure and function," "merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species." Id.
The claims broadly encompass any agent is a TNFRSF agonist and an IFN agent. According to the specification,  the "TNFRSF agonist" encompasses any compound (e.g., a protein, a fusion protein, a polypeptide, an antibody, an antigen-binding fragment of an antibody or the like) that activates a TNFRSF. Further, the specification teaches that the TNFRSF agonist can be its natural ligand or a functional fragment of thereof, and the ligand may be a peptide, a polypeptide, a protein, an aptamer, a polysaccharide, a sugar molecule, a carbohydrate, a lipid, an oligonucleotide, a polynucleotide, a synthetic molecule, an inorganic molecule, an organic molecule, and any combination thereof. The specification teaches that the "interferon agent" or "IFN" refers to a cytokine, or derivative thereof, that is typically produced and released by cells in response to the presence of a pathogen or a tumor cell. The specification further teaches that a combination therapy described herein utilizes one or more of a full-length IFN, a modified variant thereof (e.g., a chemically (e.g., PEGylated) modified variant or mutein), or a biologically active fragment thereof, that retains one or more signaling activities of a full-length IFN. The instant claims thereby encompass many genera of chemical and biological molecules, without any described structure that is required for the molecules to perform the required functions.
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity. 
A specific type of molecule indicated as being encompassed by the term TNFRSF agonist is an antibody. The specification does not disclose any specific species, as described by CDRs or heavy chain and light chain sequences, which fall within this subgenus of polypeptides. The functional characteristics of antibodies (including binding specificity and affinity) are dictated on their structure. Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5; 320(2):415-28 at 416) teaches that,"... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce afunctional map of the antigen binding site." The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example. Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states “The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the PD-1 antibody disclosed, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37). There are a vast number of possible compounds that may function as an inhibitor of a cytokine or cytokine receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al. teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), developing selective JAK inhibitors is difficult. Even when guided by structure, JAK structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease.
Regarding nucleic acid based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). Furthermore, Winkler (Ther. Deliv. 2013; 4: 791-809) confirms that antisense, oligonucleotides, siRNA, miRNA, aptamers and other nucleic acid therapies have few structural differences, "and consequently all nucleic acid-based drugs generally suffer from poor pharmacokinetics, the lack of cell membrane permeation, and often insufficient stability and sometimes relevant off-target effects." (See page 791). Despite some recent advances, in vivo nucleic acid targeting beyond the liver has yet to be achieved (See page 805). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al., Warzocha et al. and Winkler et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a vast genus of TNFRSF agonists and IFN agents that may not have the biological function that is recited in the present claims. The state of the art supports that the skilled artisan requires guidance on the specific TNFRSF agonists and IFN agents per se (e.g. its structure) to predict its functional activities (e.g., treat an HBV infection).  Therefore, the state of the art does not provide adequate written description support for which TNFRSF agonists and IFN agents would predictably retain their functional activity (i.e. the state of the art is not sufficient to identify which TNFRSF agonists and IFN agents can be combined to treat an HBV infection). Based on the teachings of the instant specification and the prior art, one of skill in the art would not conclude that Applicant was in possession of the genus of encompassed by the claims.
Consequently, a method of treating an HBV infection in a subject comprising administering a combination of a TNFRSF agonist or functional fragment thereof and an IFN agent or functional fragment thereof, does not meet the written description provision of 35 U.S.C. 112(a). The species disclosed is not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. (See page 1115).
Claims 1, 3, 4, and 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a HBV infection comprising administering a combination of a TNFRSF agonist, wherein the agonist is CD40L, Ig-LIGHT (SEQ ID NO: 19), Lz-Light (SEQ ID NO: 26),  and Ig-Tweak (SEQ ID NO: 18), and an IFN agent, wherein the IFN agent is IFN beta (SEQ ID NO:1), or wherein the TNFRSF and IFN agent are in the form of a fusion protein selected from the group consisting SEQ ID NO: 9-11, 18, 15, and 25, does not reasonably provide enablement for all combinations of TNFRSF agonists or function fragments thereof and IFN agents or functional fragments thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is The claims are drawn to a method of treating an HBV infection in a subject in need thereof, comprising administering to the subject a combination of a tumor necrosis factor receptor superfamily (TNFRSF) agonist or a functional fragment thereof and an interferon (IFN) agent or a functional fragment thereof. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The claims broadly encompass any agent is a TNFRSF agonist and an IFN agent. According to the specification,  the "TNFRSF agonist" encompasses any compound (e.g., a protein, a fusion protein, a polypeptide, an antibody, an antigen-binding fragment of an antibody or the like) that activates a TNFRSF. Further, the specification teaches that the TNFRSF agonist can be its natural ligand or a functional fragment of thereof, and the ligand may be a peptide, a polypeptide, a protein, an aptamer, a polysaccharide, a sugar molecule, a carbohydrate, a lipid, an oligonucleotide, a polynucleotide, a synthetic molecule, an inorganic molecule, an organic molecule, and any combination thereof. The specification teaches that the "interferon agent" or "IFN" refers to a cytokine, or derivative thereof, that is typically produced and released by cells in response to the presence of a pathogen or a tumor cell. The specification further teaches that a combination therapy described herein utilizes one or more of a full-length IFN, a modified variant thereof (e.g., a chemically (e.g., PEGylated) modified variant or mutein), or a biologically active fragment thereof, that retains one or more signaling activities of a full-length IFN. The instant claims thereby encompass many genera of chemical and biological molecules, without any described structure that is required for the molecules to perform the required functions.
(5) The state of the prior art and (7) The predictability or unpredictability of the art: 
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity. 
A specific type of molecule indicated as being encompassed by the term TNFRSF agonist is an antibody. The specification does not disclose any specific species, as described by CDRs or heavy chain and light chain sequences, which fall within this subgenus of polypeptides. The functional characteristics of antibodies (including binding specificity and affinity) are dictated on their structure. Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5; 320(2):415-28 at 416) teaches that,"... Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce afunctional map of the antigen binding site." The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example. Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region. Therefore, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
The diversity of antibodies binding a single antigen is discussed by Ferrara et al. (mABs, 2015; 7(1): 32-41). Ferrara et al. teach that generation of antibodies to a single antigen using two rounds of phage display results in an antibody library comprising 105-106 antibodies (See page 36). Ferrara et al. teach that there is substantial variation in the genus of antibodies that bind a single antigen, on the order of hundreds of different sequences and states “The number of different HCDR3s selected against the test antigens ranges from 74 to 460, with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (See page 36). Given that Ferrara et al. teach that a single antigen can have hundreds of thousands of antibodies that bind, each of which can comprise antibodies that are structurally distinct from the PD-1 antibody disclosed, one of skill in the art would not conclude that the single antibody disclosed is representative of the genus.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37). There are a vast number of possible compounds that may function as an inhibitor of a cytokine or cytokine receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al. teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), developing selective JAK inhibitors is difficult. Even when guided by structure, JAK structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease.
Regarding nucleic acid based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, Vol. 24. pp. 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). Furthermore, Winkler (Ther. Deliv. 2013; 4: 791-809) confirms that antisense, oligonucleotides, siRNA, miRNA, aptamers and other nucleic acid therapies have few structural differences, "and consequently all nucleic acid-based drugs generally suffer from poor pharmacokinetics, the lack of cell membrane permeation, and often insufficient stability and sometimes relevant off-target effects." (See page 791). Despite some recent advances, in vivo nucleic acid targeting beyond the liver has yet to be achieved (See page 805). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al., Warzocha et al. and Winkler et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
Thus, it is unpredictable what combinations of TNFRSF agonists or functional fragments thereof and IFN agents or functional fragments thereof would be useful for treating a HBV infection. Furthermore, it would require a tremendous amount of experimentation to determine combinations of TNFRSF agonists or functional fragments thereof and IFN agents or functional fragments thereof would be useful for treating a HBV infection as claimed. The scope of patent protection sought by Applicant as defined by the claims fails to correlate reasonably with the scope of enabling disclosure set forth in the specification. 
6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
The working examples disclose TNFRSF agonists, wherein the agonist is CD40L, Ig-LIGHT (SEQ ID NO: 19), Lz-Light (SEQ ID NO: 26),  and Ig-Tweak (SEQ ID NO: 18), and an IFN agent, wherein the IFN agent is IFN beta (SEQ ID NO:1). The working examples also disclose  TNFRSF and IFN agent in the form of a fusion protein selected from the group consisting SEQ ID NO: 9-11, 18, 15, and 25. 
Apart from a working example demonstrating that the aforementioned TNFRSF agonist and IFN agent have synergistic effects and can treat HBV infection, the Applicant has not provided substantive evidence of treatment of with any other combinations of TNFRSF agonist and IFN agent. Because the peptides encompassed by the instant claims are so disparate and no single combination can be representative of all the other encompassed combinations, a demonstration of efficacy of a few combinations of a TNFRSF agonist and an IFN agents does not provide support for the breadth of the claims.
 Taken together, the art demonstrates determining the TNFRSF agonists and IFN agents that have the claimed functions, is highly unpredictable.  Moreover, the art does not provide guidance for any agonist or agent that could be used in the claimed method, nor support for all subjects encompassed by the claimed method. Accordingly, it follows that TNFRSF agonists and IFN agents that can used in the claimed methods can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of protein chemistry, the specification, as filed does, not provide enablement for the claimed genus of TNFRSF agonists and IFN agents. 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly using any combination of TNFRSF agonist and IFN agent in the claimed methods, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the TNFRSF agonists and IFN agents in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue. 
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining TNFRSF agonists and IFN agents that can be used in the claimed methods is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
Claim Interpretation
The combination of the elected species of TNFRSF agonist, TWEAK, and IFN agent, IFN beta, is not found in the prior art. Accordingly, the Examiner has searched and examined another species. The art rejection set forth below is based upon the selected species.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, 13 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Testa et al. (WO 93/16107, published August 19, 1993) in view of Guan et al. (Molecular Medicine Reports 16: 6102-6108, 2017).
The claims are drawn to a method of treating an HBV infection in a subject in need thereof, comprising administering to the subject a combination of a tumor necrosis factor receptor superfamily (TNFRSF) agonist or a functional fragment thereof and an interferon (IFN) agent or a functional fragment thereof.
Testa et al. teach a composition comprising IFNa for treating hepatitis B virus (See page
25).
However, Testa et al. do not teach that the composition comprises a TNFRSF agonist.
Guan et al. teach a composition comprising the TNFRSF agonist, S-ecd-CD40L, for treating hepatitis B virus (See abstract and pages 6104-6108).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Testa et al. to include the TNFRSF agonist, S-ecd-CD40L, because Guan et al. teach that the TNFRSF agonist is also an effective therapeutic strategy for hepatitis B virus. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to forma third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In the instant case, both IFNa and TNFRSF agonist are known in the art for treating hepatitis B virus, thus, it would be obvious to combine the agents in a single composition when treating hepatitis B virus.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646